Citation Nr: 1710996	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Jackson Mississippi.   A transcript of this hearing was prepared and associated with the claims file.

This case was previously before the Board in April 2014, at which time the Veteran's claim of entitlement to service connection for a low back disability was reopened and the claim was denied on the merits.  The denial was based, in part, on the Board's determination that the Veteran's low back disability does not qualify as a chronic disability under 38 C.F.R. § 3.309(a).  The Veteran appealed the service connection denial to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2015 Memorandum Decision, the Court reversed the Board's finding that the Veteran's low back disability does not qualify as a chronic disability under 38 C.F.R. § 3.309(a); vacated the August 2014 Board decision; and remanded the claim for readjudication in compliance with the memorandum decision.  The case has subsequently been returned to the Board.  (The Board notes that its April 2014 finding that new and material evidence had been submitted to reopen this claim is not disturbed by the Court's reversal of the Board's April 2014 decision.)  

In November 2016, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304. 

The issue of entitlement to service connection for depression, to include as secondary to a low back disability, was raised on the record at the Veteran's April 2013 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The April 2014 Board decision also remanded the claim of entitlement to nonservice-connected pension for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  This issue was originally denied in the January 2010 rating decision, and the Veteran filed a notice of disagreement with this denial in February 2010.  As will be discussed below, the Veteran has not been issued a statement of the case for this issue.  Therefore, another remand is necessary in order to ensure the issuance of a statement of the case.

The issue of entitlement to nonservice-connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, the Veteran's low back disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for such disabilities may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Given that the Board finds that service connection has been established through a competent medical opinion, the Board need not further discuss how the Veteran may establish nexus without such an opinion.  

The Veteran contends that his current back disability is related to several back injuries that incurred in service.  According to the Veteran's testimony during the Board hearing, the Veteran injured his back three times.  The first injury occurred while the Veteran was moving iron racks during his time at boot camp in 1994.  The second injury occurred in 1996 while he was stationed in Thailand and helping to build barracks.  The last reported injury occurred in Guam while he was lifting a trailer in 1997.  The Veteran reported that he felt spasms and sharp pain, like a large bee sting, in his back and numbness in his legs and groin.  The Veteran testified that the pain did not feel like it was muscle pain and felt that it was deeper in his back.  In each case, the Veteran was prescribed pain killers, such as Motrin, and the back pain and spasms subsided after a few weeks.  In support of his claim, his wife has submitted multiple letters, which describe the Veteran's low back disability symptoms and attribute the current back disability to his service.

The Veteran's service treatment records reflect that his spine was clinically normal when examined during his April 1993 enlistment and December 1997 separation examinations.  The Veteran expressly denied any history of, or current, recurrent back pain on his April 1993 enlistment and December 1997 separation medical history reports.  He additionally indicated on his December 1997 separation medical history report that he had not suffered a back injury, a question that was not asked on the entrance medical history report. 

The service treatment records also contain January 1994 medical records reflecting that the Veteran was experiencing low back pain after lifting a rack.  There was no deformity, numbness, or tingling, and the Veteran had no history of back trauma.  X-rays revealed no evidence of compressed disc, narrowing, or spondylosis.  Alignment was normal.  The Veteran was assessed with low back pain, muscular, with exaggerated response to examination.  

A July 1995 service treatment record reflects that the Veteran had been having low back pain for four months.  He stated that he had been doing a lot of lifting while in Thailand and had been sleeping on a cot for two months.  He reported he had been taking ibuprofen, which usually helped for a couple of hours and then the pain would return.  Following examination, he was assessed as having lumbar muscle strain.  He was given Motrin and was directed to perform strengthening exercises and apply warm compresses.  

A July 1997 service treatment record reflects that the Veteran had developed a sudden pain in his right low back when he had attempted to pick up a welding machine with another person the day before.  He reported that the symptoms do not move or change in intensity.  However, he reported that sitting and walking make the pain worse, and that lying down in bed makes it better.  He has a history of the same symptoms, having experienced them twice since boot camp.  Both times he was diagnosed with muscular/mechanical low back pain and was taking Motrin.  Following physical examination, the Veteran was assessed as having muscular lower back pain with spasm.  He was given medication to take and was directed to follow up the next day.  On his follow-up, the Veteran reported that he felt 70 to 80 percent better.  He reported that his back was stiff in the morning and felt better as the day progressed.  He was assessed with resolving lower back pain.  

Post-service, private medical records reflect that the Veteran sought treatment for low back symptoms twice in July 1998.  The initial treatment records reflect that the Veteran was experiencing low back pain but that he denied trauma and that the Veteran reported having suffered three back injuries in the past.  The later records reflect that the Veteran reported that the symptoms he was suffering at that time were the same as those he had experienced three weeks earlier.  An MRI of the lumbar spine noted an impression of (1) large disc herniation at the L2-3 level with compression of multiple nerve roots within the thecal sac; (2) central protrusion with osteophyte formation at the T11-12 level with moderate impingement upon the conus medullaris; and (3) mild impingement upon the conus medullaris at the T11-12 level by annular disc protrusion.  

The Veteran again sought treatment for his low back in December 1998.  He reported that he is on his feet a lot at work but that he had suffered no new trauma.  He was diagnosed with a lumbar sprain.

Subsequent records reflect that the Veteran sought VA and private treatment for his low back.  These records are not as proximate in time to service as the ones described above.  To the extent that they are relevant in this case, they are discussed in the VA and private examination reports, described below.

The record contains a VA examination report that offers an etiology opinion in this case, and the Veteran has submitted a private examination report and etiology opinion.

The VA examination report is dated in December 2010.  Following review of the claims file and interview, physical examination, and diagnostic testing of the Veteran, the examiner diagnosed degenerative disc disease of the thoracolumbar spine with no objective findings of radiculopathy.  The examiner opined that it is less likely as not that the Veteran's current low back disability is caused by or a result of the back condition that occurred while on active duty.  As a rationale, the examiner noted that the Veteran was seen for low back pain while on active duty, at which time he was treated for lumbar strain and muscle spasms.  Review of the record did not reveal any associated radicular complaints.  The Veteran reported there had been no other injury to his lower back.  It was noted that he left service in 1998 and went to work for Ingals shipyard.  He was discharged from the shipyard due to preexisting back injury, but denied that any injury had occurred at the shipyard in 1998.  The examiner noted that an examiner who conducted an October 1998 evaluation (but did not offer an etiology opinion) had mentioned re-injury to the back at the shipyard.  (The Board notes that the 1998 private medical records were not in the claims file at the time of the October 1998 examination.)  The initial 1998 MRI noted herniated nucleus pulposus at L2 and L3.  The Veteran denied any other significant injury but a 2005 MRI was noted to show multiple large herniated discs in the thoracic and lumbar spine.  

The examiner noted that the American Medical Association (AMA) Guides Newsletter from July-August 2009 "shows degenerative disc disease as a result of work related cumulative trauma is a myth with this accounting for 3% or less of conditions.  The study results show that age, genetics, and intrinsic disc loading (body weight compared with size of disc) were the predominant predictors of degenerative disc disease."  The examiner noted that, while back spasms or sprains or strains involve the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the disc and vertebral bodies.  He stated that the one is not the cause or, or related to, the other.    

The Veteran recently submitted an October 2016 private physician's opinion that contains a thorough review of "the relevant medical records, layperson statements, medical opinions, and historical treatment records in regard to [the Veteran]."  Based on the above, and on review of the relevant medical literature and on his own professional expertise, the examiner opined that it is as likely as not that [the Veteran's] degenerative back disability is indeed related to his initial in-service injury."  He noted that the timing of the Veteran's in-service injury and the development of his symptoms are consistent with the well-described natural history of post-traumatic degenerative disc disease.  He noted that the fact that the Veteran demonstrated such significant radiographic findings within months of his discharge makes it unlikely that his post-service back injury was an inciting event.  He also disagreed with the findings of the December 2010 examiner, noting that his "provided rationale is at odds with published, peer reviewed medical literature on the subject and indicative of complete ignorance of the well accepted natural history of the spinal degenerative cascade."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000). 

 The Board observes that both of the opinion authors in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007). Specifically, the December 2010 opinion was authored by a physician's assistant, while the October 2016 opinion was authored by a physician.  The Board also finds that both experts have demonstrated a degree of familiarity with the Veteran's pertinent medical history, and both have provided a rationale to support their opinions.  They both also cite to the facts of the Veteran's case and to pertinent medical principles in justifying their opinions.

Ultimately, for the reasons described above, the Board must find that the private physician's opinion is at least as probative as that of the VA examiner.  In addition, while the Board itself is not competent to decide on the medical soundness of either of these opinions, it does take note of the private physician's characterization of the VA examiner's source as "an opinion piece from the author of the AMA's Impairment Ratings (6th edition) that have been widely rejected by all but 9 states."  The physician states that "[t]he claim that this newsletter is equivalent to a 'study' in the medical term is completely ludicrous."  The Board recognizes that the probative value of a trade newsletter is far less than that of a body of "published, peer reviewed medical literature" such as that to which the private physician directly cites in support of his opinion.    

In short, the Board finds that the probative and competent medical evidence in this case demonstrates that it is at least as likely as not that the Veteran's low back disability is etiologically related to his military service.  Accordingly, entitlement to the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for a low back disability is granted.  




REMAND

As noted above, the AOJ denied the Veteran's claim of entitlement to nonservice-connected pension in its January 2010 rating decision.  In is April 2014 decision and remand, the Board noted that the Veteran had filed a notice of disagreement to initiate an appeal of this issue in February 2010.  The claim was remanded to the AOJ for purposes of issuing a statement of the case, and to allow the Veteran an opportunity to perfect an appeal on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

VA's Veterans Appeals Control and Locator System (VACOLS) indicates that, on remand, the nonservice-connected pension issue was sent to a Rating Veterans Service Representative (RVSR) and was noted to be "READY TO RATE."  This routing action appears to have been taken in April 2014, and its status is still listed as "P - Pending."  Neither VACOLS nor the Veteran's claims file itself contains any indication that the requested statement of the case has been issued.  The Board therefore finds it necessary to remand this issue again for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his accredited representative a statement of the case that addresses the issue of entitlement to nonservice-connected pension.  The Veteran should be provided the opportunity to perfect an appeal of this issue by the filing a timely substantive appeal (VA Form 9).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


